Title: From Elizabeth Smith Shaw Peabody to Abigail Smith Adams, 31 January 1814
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail Smith



Atkinson Jan. 31 1814

I feel much obliged my Dear Sister, to the Christian Desciple for the mild, & pacific Principles, which he so zealously endeavours to inculcate—I hope the Writers feel there powerful influence upon their own Hearts—"Wrath, & Evil Speaking," never made one Proselite, any more than the tortures of an Inquisition—If we must be stigmatized, reprobated as Harties, fools, & Knaves, because we differ in our views, & oppinions from our fellow Christians, “what chance have we, for the Improvement of the mind, the propogation of Truth, or the recovery from Error”—A Spirit of developement, & enquiry is gone forth—the consequence will be, a defusing of knowledge to the Ends of the Earth—Truth I hope, will shine brighter & brighter, irradiated by the Sun of Righteousness, untill we shall need no more the lights which "are set for Days, & for Seasons"—you my Sister, will rejoice with every friend of Humanity at the total abolition of the Spanish Inquisition—& at the power of Eloquence, so nobly displayed by Antonio Ruiz de Padron, will whose name must ever be held in sweet remembrace—
The two last Gentleman appointed by President Madison, to meet Mr Adams is not considered more favourable to an amicable negotiation, than his appointment of Mr Galitin—I wish I could feel as much confidence in the Triumvirate as I do in the wisdom, & inflexible integrity of your dear Son—
Family Love my Sister, shews itself in different ways—some is visible only in externals—in clamourous professions—few in the realities, in the energies, in the seasons, which call most for immediate assistance, & relief—Ours was brought up in such an old fashioned way, which our Mother taught us, by her own precious example, that we should never to wait to be requested to do a kind Office, an act of Love, benevolince, or friendship—but to "be up, & doing"—seeking where we might do the most good—I should think the full, akeing Bosom of a Sister, would sufficently remind her, of the wants of a dear Infant, deprived of its own maternal sustenance & that is was a call in Providence, for her to supply—a Duty—which she could not omit—but—Excuse the inies—
I am very glad that you are all upon the recovery, that your Daughter Adams, & Miss Susan are relieved—but the winter I find is a dangerous time for the Sick to get about & to take the air—I go out of my room but little—And to day is so cold, I am frozen—
Mr Peabody got to the meeting house yesterday, & performed his usual Duties,  he seems quite feeble to Day, & stiff in   Legs, standing strained the muscles—
Let me know if, you please how Mrs Greenleaf, & family are? Sister Smith, this winter?—whether Mr Norton has heard from his absent Sons,?—how Cousin George & John do?—I hope my dear Niece Louisa, will not be weary in well doing—follow in her Aunts Steps—The President though lost in this Climax, yet with my Sister always stands highest in the estimation.
respectful, & affectionate Love, / of your Sister
E. P—